 1

 2

 3

 4

 5

 6

 7

 8
                                   UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11   BEATRIZ ALDAPA, et al.,                              CASE No. 1:15-cv-00420-DAD-SAB
12                        Plaintiff,                      ORDER RE JOINT STIPULATION TO
                                                          AMEND THE PHASE TWO SCHEDULING
13                 v.                                     ORDER
14   FOWLER PACKING COMPANY, INC., et al.                 (ECF No. 258)
15                        Defendants.
16

17          On June 23, 2021, a stipulation was filed to continue the deadlines in the scheduling order.
18   (ECF No. 258.)
19          Accordingly, pursuant to the stipulation of the parties, IT IS HEREBY ORDERED that the
20   March 1, 2018 scheduling order, as amended September 17, 2018; February 12, 2019; June 28, 2019;
21   September 13, 2019; November 25, 2019; March 19, 2020; July 24, 2020; November 24, 2020; January
22   20, 2021; and May 18, 2021, is further amended as follows:
23          1.     Expert Disclosure Deadline:                            July 8, 2021
24          2.     Supplemental Expert Disclosure Deadline:               August 11, 2021
25          3.     Expert Discovery Deadline:                             September 14, 2021
26          4.     Dispositive Motion Deadline:                           November 1, 2021
27          5.     The pretrial conference set for January 24, 2022, and trial set for April 5, 2022, are
28                 VACATED to be reset following resolution of any dispositive motions that are filed.


                                                      1
 1            6.      All other aspects of the March 1, 2018 Phase Two Scheduling Order, as previously
 2                    amended in Docket 249, shall remain in effect.
 3
     IT IS SO ORDERED.
 4

 5   Dated:        June 24, 2021
                                                        UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28



                                                        2
